Gaynor, J.
(dissenting):
■ I think the learned trial judge decided this case with scientific discrimination, and correctly. The complaint prays for specific performance, but that an allowance, or abatement of the- contract price, be made for the small encroachment, and for an alleged health violation. But there was no evidence of the. value of the strip encroached upon, or of the diminution of the value of the lot thereof. The trial judge correctly ruled that in- the absence of such evidence he could not fix any amount in abatement; The other objection to the title was that an anonymous complaint had been. made to the health board that a nasty smell came from a privy vault, and that an exjparte order was made therein by the clerk of the board of health that the vault be emptied and filled, and that a water closet be substituted. The trial judge ruled that the. contract of sale did not cover the so-called health violations, and was in this right. The contract is in so many words merely that the sale shall, be “free and clear of incumbrance and violations”. There is no evidence to show what this obscure word “ violations ” means; nor is there, any evidénce that there was a violation of any health law. The' anonymous, communication was not evidence, nor was the ex jpa/rte order of the health board clerk.
Judgment of specific performance was given, but without any abatement, and I recommend affirmance. The Special Term of the Supreme Court is filled with suits like this, and attorneys who bring them should try them scientifically. Most of them are purely technical and vexatious.
Woodward, J., concurred.
Judgment reversed and new trial granted, costs to abide the event.